Name: Commission Regulation (EC) No 1906/94 of 27 July 1994 amending Regulations (EC) No 121/94 and (EC) No 1606/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and, in the first case, the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic and, in the second case, the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: plant product;  Europe;  tariff policy;  trade policy
 Date Published: nan

 No L 194/26 Official Journal of the European Communities 29 . 7. 94 COMMISSION REGULATION (EC) No 1906/94 of 27 July 1994 amending Regulations (EC) No 121/94 and (EC) No 1606/94 relating to the exemption rom the import levy for certain products in the cereals sector laid down in th ; Agreements between the European Community and, in the first case , the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic and, in the second case, the Republic of Bulgaria and Romania market in cereals Q, as amended by Regulation (EEC) No 2193/93 (8), and in particular Article 9 thereof, Whereas Commission Regulations (EC) No 121 /94 (9), as amended by Regulation (EC) No 1618/94 (10), and (EC) No 1606/94 ("), as amended by Regulation (EC) No 1847/94 (l2), relating to the exemption from the import levy for certain products in the cereals sector specfiy the quantities of barley, wheat flour, non-roasted malt, common wheat and millet which enjoy preferential access under the Interim Agreements concluded with the above ­ mentioned countries ; whereas, to ensure that these quotas are properly managed, import licences must not be trans ­ ferable ; Whereas Regulation (EC) No 1606/94 relating to the exemption from the import levy for certain products in the cereals' sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania, and repealing Commission Regulation (EC) No 335/94 (u), specifies the quantities of common wheat and millet which enjoy preferential access under those Agreements ; whereas on 30 June 1994 the Community, by means of the conclusion of an exchange of letters with the Republic of Bulgaria and Romania amending the Interim Agreements with those countries, concluded agreements providing for certain compensatory measures ; whereas these measures are necessary, on the one hand, to compensate Romania for the delay in applying certain agricultural concessions provided for in the Interim Agreement and, on the other, to compensate the Republic of Bulgaria for the Interim Agreement's late entry into force ; whereas Regulation (EC) No 1606/94 must there ­ fore be amended ; Whereas it is necessary also to amend the period of vali ­ dity of the import licences issued pursuant to Regulation (EC) No 1606/94 in order to bring it into line with the marketing year and by so doing ensure that the rate of importation specified in the Agreements is observed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Re *ulation (EC) No 3492/93 of 1 3 December 1 993 on certair procedures for applying the European Agreement establishing an association between the European Communities md their Member States, of the one part, and the Republic of Poland, of the other part ('), and in particular Ar icle 1 thereof, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certair procedures for applying the Europe Agreement establishing an association between the European Communities ind their Member States, of the one part, and the Repub ic of Hungary, of the other part (2), and in particular Ar cle 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-relate matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), as last amended by Regulation (EEC) No 2235/93 (4), and in particulai Article 1 thereof, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certair procedures for applying the Interim Agreement on trad ; and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgarif of the other part (% and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certair procedures for applying the Interim Agreement on trad ; and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania of the other pai t (6), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the O OJ No L 181 , 1 . 7 . 1992, p. 21 . (') OJ No L 319 , 21 . 12 . 1993 . p. 4 . (2) OJ No L 319 , 21 . 12 . 1993 p. 1 . O OJ No L 56 , 29 . 2 . 1992, p. 9 . C) OJ No L 200 , 10 . 8 . 1993 , p. 5 . O OJ No L 333 , 31 . 12 . 1993 p. 16 . (8) OJ No L 196, 5 . 8 . 1993 , p . 22 . O OJ No L 21 , 26. 1 . 1994, p . 3 . ( ,0) OJ No L 170, 5. 7 . 1994, p . 13 . (") OJ No L 168 , 2 . 7 . 1994, p . 3 . ( 12) OJ No L 192, 28 . 7. 1994, p . 20 . H OJ No L 43 , 16 . 2 . 1994, p . 4.(6) OJ No L 333 , 31 . 12 . 1993 p. 17 . 29. 7. 94 Official Journal of the European Communities No L 194/27 1 . Article 3 is replaced by the following : 'Article 3 Article 8 ( 1 ) of Regulation (EEC) No 891 /89 Q notwithstanding, import licences shall be valid from their date of issue until the end of the third month following that in which they were issued. Nevertheless, the validity of licences shall be restricted to the end of July, where licences issued in respect of the previous year's quantity are concerned. HAS ADOPTED THIS REGULATION : Article 1 The following Article 3a is hereby added to Regulations (EC) No 121 /94 and (EC) No 1606/94 : Article 3 a Notwithstanding Article 9 of Regulation (EEC) No 3719/88 Q, rights deriving from the import licence shall not be transferable. 0 OJ No L 94, 7. 4. 1989, p. 13 .' 2. The Annex is replaced by the Annex to this Regula ­ tion. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 331 , 2. 12. 1988 , p. 1 .' Article 2 Regulation (EC) No 1606/94 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission No L 194/28 Official Journal of the European Communities 29. 7. 94 ANNEX I. PRODUCTS ORIGINATING IN THE REPUBLIC OF BULGARIA (Quantity in tonnes) CN code Description Levy reduction (%) 1001 90 99 Common wheat 1008 20 00 Millet from 1 . 7. 1994 from 1 . 7. 1995 from 1 . 7. 1996 to 30. 6. 1995 to 30. 6 . 1996 to 30. 6. 1997 60 60 60 2211 2361 2511 1 395 1 495 1 595 II. PRODUCTS ORIGINATING IN ROMANIA (Quantity in tonnes) CN code Description Levy reduction (%) 1001 90 99 Common wheat (') from 1 . 7. 1994 from 1 . 7. 1995 from 1 . 7. 1996 to 30 . 6. 1995 to 30. 6. 1996 to 30. 6. 1997 60 60 60 20 220 21 530 22 840 (') Assuming that Romania, during a given year, were to receive Community food aid in the form of wheat, the quota opened for this product would be reduced by the quantity of exports qualifying for this assistance.